The question in this case is, whether there remained any insurable interest in the appellant or the mortgagee after the sale of the premises under the decree; and this depends on the question whether the right, title and interest of the mortgagor and mortgagee passed to the purchaser on the sale under the decree. By the English practice and decisions they did not. But our practice is somewhat different, and by a decision of our supreme court, made in 1843, and afterwards affirmed by the court of appeals, the master's sale passed the interest of the parties presently, and the deed when given related back to the time of sale. (Fuller v. Van Giesen, 4 Hill, 173.) Although the naked title may not vest in the purchaser till the deed be given, yet the whole right and interest passes to him immediately on the sale, and he becomes from thence the owner.
Judgment affirmed.